 In theMatter of PRESSEDSTEEL CAR COMPANY, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA,C. I. O.Case No. B-4532.-Decided December 03, 1942Jurisdiction:ordnance manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accordrecognitionwithout certification; existing contract providingfor representationof members only,heldno bar to; election necessaryUnit Appropriate for Collective Bargaining:allproduction and maintenanceemployees at one plant, not on a salaried basis, including horn ly paid sub-foremen, but -excluding supervisory employees, foremen, office and clericalemployees,and guards.Meyers and Meyers,byMr. M. E. Baker,of Chicago, Ill., for theU.A.W.Thorp, Bostwick & Armstrong, by Mr. Charles M. Thorp, Jr.,ofPittsburgh, Pa., for the Company.Mr. Frank Barnhart,of 1-IammoncI, Ind., for UCW-UMW.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft and Agri-cultural Implement Workers of America, C. I.. 0., herein, called theU. A. W., alleging that a question affecting, commerce had arisenconcerning the representation of employees of Pressed Steel CarCompany, Inc., Pittsburgh, Pennsylvania,'herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upondue notice before Lester Asher, Trial Examiner. Saidhearing was held at'Chicago, Illinois, on November 13, 1942.TheCompany, the U. A. W. and United Construction Workers, Divisionof District 50, United Mine Workers of America, herein called theUCW-UMW, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to46 N. L.R B., No. 34.262 PRESSED STEEL CAR COMPANY, INC.263introduce evidence bearing upon the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties filed briefs which the Board has con-sidered.Upon the entire record in the case, the Board makes the followingFINDINGS OF'FACT1.THE BUSINESS OF THE COMPANYPressed Steel Car Company, Inc., a Pennsylvania corporation, hasits principal offices in Pittsburgh, Pennsylvania, and is authorized totransact' business in the State of Illinois.The Company, is engagedin the business of manufacturing and assembling railway passengercars, freight cars, mine cars and equipment, tanks, shell forgings, andarmor plate.Illinois, and one in McNees Rocks, Pennsylvania.Only the Hege-wisch plant is involved in this proceeding and it is devoted ex-clusively to the manufacture of tanks and other war materials. During1941 the Company purchased for use at its Hegewisch plantraw materials of a value in excess of $1,000,000, of which approx-imately 75 percent was purchased from sources outside the State ofIllinois.During the same period net sales of the Company at theHegewisch plant were in excess of $1,000,000, of which over 90 percentrepresented the'value of products shipped to points outside the Stateof Illinois.The Company concedes that with respect to the operations of itsHegewisch plant it is engaged in commerce within the meaning of theNational Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.United Construction Workers, Division of District 50, United MineWorkers of America, is a labor, organization admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe' Hegewisch plant had been idle for a few years prior to theacquisition of a large war contract in 1940.Before production wasresumed, while 300 to 400 workers were engaged in rehabilitation, theCompany, on April 3, 1941, executed a contract recognizing, Local 237 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled UCWOC, as the representative of those employees'of the Com-pany who were its members. A year later the UCWOC entered intoanother contract with the Company, containing the same membersonly clause, effective until March 1, 1943.,In July 1942, Local 237, UCWOC, passed a resolution to changeits affiliation from the Congress of Industrial Organizations to Dis-trict 50, United Mine Workers of America, and the Company wasnotified.Another resolution to the same effect was carried on August17, 1942,, at a meeting at which only 30 to 40 members were present.On the same day, August 17, a supplemental agreement was executedby the Company and UCW-UMW, which provided that all terms andconditions of the agreement with Local 237, UCWOC, would be con-sidered binding upon the, parties to the supplemental agreement.On August 5, 1942, prior to the execution of the supplementalagreement referred to above, Local 167 of the U. A. W. requested aconference with the Company for the-purpose of collective bargaining.On August 8, 1942, the Company advised the U. A. W. that it hadentered into a contract with Local 237, UCWOC, that it understoodthat the name of this organization had been changed to UCW-UMW,and that until March 1, 1943, it would not bargain with any otherorganization.'The UCW-UMW urges that its contract with the Company consti-tutes a bar to a present determination of representatives. In view ofthe fact that the contract recognizes the UCW-UMW as the repre-sentative of its members only, we find that it does not constitute a bar?A statement of the Acting Regional Director, made a part of therecord, indicates that the U. A. W. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) ' and (7) of the Act.IV.THE APPROPRIATE UNITAll the parties have agreed that the appropriate unit consists of allproduction and maintenance employees not on a salaried basis, butexcluding office, clerical, and supervisory "employees.However, thereI SeeMatter,of Birmingham Tank Company, Division of The Ingalls Iron Works Com-pany, IncandInternational Association of Bridge, Structural and Ornamental IronWorkers, Skopmen's Local#539, 25 N. L. R. B. 1306;Matter of Hewitt Rubber CorporationandUnited Rubber Workers of America, Local Union 188.31 N. L R. B 982.2 The Acting Regional Director reported that the U. A. W. submitted 1,302 'designhtioncards bearing apparently genuine signatures ; that a spot-check of these cards shows that1,044 of the employees named thereon appear on the Company's pay roll of October 18,1942 ; that this pay roll contains the names of 3,104 employees within the appropriate unit.The U. A. W. submitted 97 additional cards to the Trial Examiner at the hearing of which181 bore names on the said pay roll. PRESSED STEELCAR COMPANY, INC.265are diverse, claims in regard to the inclusion of the guards.Theseguards, the Company contends, should be excluded because they havebeen inducted into the Auxiliary Military Police.Both unions con-tend that they should be included.'The plant guards are armed, haveaccess to all parts of the plant, and have been inducted into the Auxil-iaryMilitary Police.They constitute a specialized plant-protectionforce.In accordance with our usual policy, we shall exclude the guardsfrom the unit.Although the U. A. W. sought at the hearing to exclude hourly paidsubforeman, in its brief it agreed with the other parties that theyshould, be included.These subforemen are paid on an hourly basisand have the same duties and authority as the set-up men and leaderswhom all parties desire to include.They do not, have the authority tohire or discharge.We shall, therefore, include hourly paid subfore-men in the unit.We find that all production and maintenance employees of the Com-pany at the Hegewisch, Illinois, plant, not on a salaried basis, includinghourly- paid subforemen, but excluding supervisory employees, fore-men, office and' clerical employees, and guards, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the ' date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to tlie'power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to determine representa-tives for the purposes of collective bargaining with Pressed Steel CarCompany, Inc., Hegewisch, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under' the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject8In its petitionthe U. A. WWasked the exclusion of the guards but changed its positionat the hearing.In its brief it asked for their inclusion. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United'States who present tliemselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, C. I. 0., or by United Construction Workers, Division of District50,United Mine Workers of America, for the purposes of collectivebargaining, or by neither.